—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered February 19, 1998, convicting him of forgery in the second degree, criminal possession of a forged instrument in the second degree, offering a false instrument for filing in the first degree, and aggravated unlicensed operation of a motor vehicle in the second degree (two counts), upon a jury verdict, and imposing sentence.
*450Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly found that the defendant failed to máke the requisite prima facie showing that the People were using their peremptory challenges in an impermissibly discriminatory manner (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263). Thus, the People were not required to proifer nondiscriminatory reasons for the challenges (see, Hernandez v New York, 500 US 352; People v Childress, supra).
The defendant’s sentence was not illegal (see, Penal Law § 60.01 [2] [di).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.